Citation Nr: 1409703	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected right knee condition, diagnosed as traumatic arthritis/mild synovitis with degenerative arthritis. 

2.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

3.  Service connection for hypertension, to include as secondary to a service-connected right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.H., R.B. 
ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1983 to January 1988.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a central office hearing held in July 2013, before the undersigned Acting Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

In September 2013, the RO received additional, pertinent medical evidence from the Veteran.  This evidence was received by the Board over 90 days after notification of certification and transfer of the claims folder to the Board in August 2012 and in excess of the 60-day hold placed on the claims after the hearing in July 2013.  However, the evidence was accompanied by a motion that there was good cause for the delay and, as the evidence was not available prior to when it was submitted, the Board with consider it as part of the appeal.  38 C.F.R. § 20.1304 (2013). 

The issues of entitlement to a rating in excess of 10 percent for a service connected right knee condition and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On the record during the July 2013 Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence, the Veteran expressly withdrew this matter from appeal on the record at the July 2013 Board hearing.  Inasmuch as he has withdrawn his appeal in this matter, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal on this matter, and the claim is dismissed.


ORDER

The appeal for entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is dismissed.


REMAND

At the Veteran's hearing in July 2013, the Veteran essentially testified that his right knee symptoms had worsened since his last VA examination in 2008.  He testified his knee symptoms included severe pain, buckling, cracking, popping, grinding, swelling and inflammation, instability, giving out, and locking.  He testified that he used a cane and braces for his knee and that he has fallen multiple times since his last evaluation.  

In view of the foregoing, the Board notes that when a veteran indicates that a service-connected disability is worse than it was at the time of the most recent VA examination, as is the case here, it is within VA's duty to assist that the Veteran be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Thus, based on his testimony, as supported by the testimony of A.H. and R.B., the Veteran should be scheduled for a VA examination to assess the current severity of his service-connected right knee condition.

With regards to the Veteran's claim for service connection for hypertension, to include as secondary to his service-connected right knee disability, the Veteran has a current diagnosis of hypertension.  Additionally, he recently submitted a note from his VA doctor stating that his "right knee osteoarthritis for which he has had several surgeries and continues to receive treatment for...limits his mobility making it difficult to exercise and control his weight which in turn could contribute to his poor blood pressure control."  

In light of the record discussed above and since there has not been an examination with respect to this claim, the AMC/RO should obtain a VA examination to determine the nature and etiology of his claimed hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete and current VA treatment records for the Veteran, related to his right knee and hypertension, dated from August 2013 to the present.  Negative replies should be requested.

2.  After obtaining the most recent treatment records, the Veteran should be provided a VA examination to determine the nature and extent of the service-connected right knee disorder.  The examiner should review the claims folder in conjunction with the examination, and note that such review was accomplished.  All necessary tests and studies should be conducted.

The examiner should fully describe the disability symptoms and impairment of the Veteran's right knee, and specifically note the presence or absence of instability and/or subluxation of the right knee, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during any flare-ups or when the right knee is used repeatedly.  The presence of ankylosis should be noted along with the degree in which the knee is fixed.

3.  The Veteran should also be provided a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the claims folder in conjunction with the examination, and note that such review was accomplished.  All necessary tests and studies should be conducted.

After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his service-connected right knee disorder?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated by his service-connected right knee disorder?

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

In providing answers to the above questions, the examiner should comment on and/or take note of the August 2013 letter from Dr. V.O. suggesting a relationship between the Veteran's right knee disorder and hypertension.

c.  If the examiner provides a negative finding, he or she should also comment as to whether it is at least likely as not that the hypertension had its onset in service or within one year of service discharge or is otherwise shown to be etiological related to the Veteran's active service.

4.  A rationale for all requested opinions shall be provided.  If the VA examiner cannot provide an answer to any of the above questions, the examiner is advised that he or she should then explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

5.  Provide the Veteran adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran should also be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.

7.  The RO/AMC should then readjudicate each of the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


